DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marlo Grolnic on 05/12/2022.
The application has been amended as follows: 
A.	Amend claim 1 to read as follows:
Claim 1,  A method of surgical repair comprising: 
inserting [[an]] a suture anchor into a bone hole, the anchor comprising: 
a generally elongated body extending from a proximal end to a distal end along a longitudinal axis, a distal portion of the body tapered toward a tip; 
an eyelet formed through the body, extending transverse to the longitudinal axis, and dimensioned to receive a suture; 
a plurality of first channels formed within an outer surface of the body and extending from a region proximal to the eyelet distally along at least a portion of the body, adjacent sides of each of the plurality of first channels sharing a sharp-tipped root, the adjacent sides of each of the plurality of first channels being straight from the shared root to a vertex along an entire length of the first channels; 
a plurality of second channels formed within the outer surface of the body and extending proximally from the eyelet, a width of the second channels selected to be greater than a width of the first channels and dimensioned to receive a suture; and 
a plurality of circumferentially spaced ribs defined between the first channels; wherein a diameter of the body at any fixed point along a length of the body does not expand radially;
wherein a cross-sectional area of the body increases from the distal end to the proximal end such that, as the anchor is inserted into the bone hole, a surface area of the body in contact with the bone hole increases from the distal end to the proximal end; and 
wherein the proximal end of the body is adapted to couple to an inserter tool.

B.	Cancel claims 2 – 3 and 17.
C.	Allow claims 1,4 – 16 and 18 – 20.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most relevant discovered prior art is to Paakinaho et al. (US Pub. 2009/0149856 A1) which discloses a related method comprising an analogous anchor to be inserted into a bone hole [abstract, Figs. 20 and 27]. However, Paakinaho does not disclose all the limitations of the claim as currently amended, mainly directed to the configuration of the anchor. Accordingly, the claims as amended are allowable over the discovered reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775